Case 2:19-cv-00017-RWS Document 14-3 Filed 07/15/19 Page 1 of 6




                 EXHIBIT A
                                          Case 2:19-cv-00017-RWS Document 14-3 Filed 07/15/19 Page 2 of 6


                                                                                                  Hail County Sheriff's Office
                        ORI #: GA0690000                                                                Incident Report             .
                  • • INCIDENT I: :       14009023/                                                               • .
                                                                                                       tz6.port mken                    ENTERED GCIC                            nYES        r-,-,1 NO          INCIDENT STATUS:                            A       — DEATH of OFFENDER
                                                                                                                                                                                                                                                                   .._
    ._. _                                                                                            0 ov.G41:-,4 Ft,.                  DATE ENTERED:                                                       . 0 UNFOUNDED                                  s       ---• PROSECUTION DECLINED
                         PORT DATE         08/03/14
                                                                                                     O In Person                        DATE REMOVED:                                                        D      CLEARED BY ARREST                      , I     D exTRADTION GFCLINEC
                                                                                                                                                        . '''- .DID   116E ciNLY••           -                •     ()REM INACTIVE                         0       . REFUSED TO CCOPERA'rE
                    R SPONSE CODE:                    El 1          0 2                              II Other                            .::'.:: .,' • ...i
                                                                                       • 3
0                        i                                                                                                              INVASSIONED                                                          0 CLEARED EXCEPTIONALLY                       E       0 JUVENILE. NO GUSTO:R.
                                                                                                       Trinslolos-goqiind
                                                 NATAL REPORT         El SUPPLEMENT                                                                                                                                                                        N       0 NOT A PPuCABLE
                                                                                                     ■        Yes     Q        No       OFCS CASE Sr                                                                  DATE.            8/3/2014
                           LA        ,       -       .5                                                                                         -RHO-7E Nimes                                                                     (Wore; Com
                                                                                           Berry, Justin                                                                   (                     )             N/A                              (                    )                             j
                    A CRESS.IsvoLd. oly SN           366                                                                                                                         Ara 31rig Mows Or ANlemtt
                                                                                        d, Flowery Branch GA 30542                                                               _
                           i luN .7,0.1    1i- storms or isma. No)                                                             OFFENSE: •                                                                                UGROODE          ATTEMPTED CON61LE0                     FAMILY VIOLENCE
                                                                                                                                  1                  Disrupt Lawful Gathering                                             4129                            cm
                                                                                                                                                                                                                                                ri                                       ri
     cn
                                   DATES) OF INCIDENT:                                 TIME(S) OF INCIDENT:                         2                           Warrant Arrest                                            ri
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                          0816             11.
                                                                                                                                                                                                                                         I-3
                                                                                                                                    3
     UJ
    1,_u.
                           08/03/14              TO                                    0900       TO          1930                                                                                                  n      Fl          .11
                                                                     8/3/2014
                                                                                                                      CRIME SCENE                                                     (For BurVery Only) iii RES DENTIAL   El COMMERCIAL
     C1             DATE INCIDEN" REPORTED.
                                                                                                   AUDIOAPOE0 RECORDING'                        0 YES ID                       NO
                                                                                                                                                                                      METHOD OF ENTRY: F. FORCIBLE       N II NO FORCE
                    DISTRICT INCIDENT OCCURRED:                                   10                     PHOTOGRAPHS TAKEN                      . YES El                       NO

                    LOC CODE:                   42-3F                      FINGERPR TITS OBTAINED                                               n YES F.1
                                                                                                                                                       r                      NO
                                                                                                                                                                                      LOCATION OF ENTRY: 0 DOOR • WINDOWO OTHER       El UNKNOWN
                     LOCATION CF OFFENSE: (Cheek Only One) (Edina Code Number for Offense 6 2  53                                                          / _
                     1   — BANK ,SAYINGS B LOLL                                        5      CONVEIHENCE STORE                                             9          HOTEL NUOTEL f ETC               13         PARKING LOT /GARAGE                     17            SCHOOL r COLLEGE
                                                                                                                                                                .—
                  .. 2    ./ CAFORCH1SYNIA.00G, TEIFLE                                 6      FIELB sw:::COS                                               10          JA.11_7PR7SCAI                   14         RENTAL r STORAGE FACILITY               18            SERVICE! GAS STATION
                     3 . COMMERCIAL r Of-FiCE WRONG                                    7. GOvERNIESIT IPUBUC BUILDINGS                                     11. LAKEIWATETTONAV                          15. RESIDENCE/HOME                                 10            OTHER
              ,      4   0 cc„..mc flow srrE                                           5 II] HIGHWAY f ROAD 1 AU.EY                                         WEI LIQUOR STORE                            IGO RESTAURANT                                     20 II UNKNOWN
                    TYPE OFWEAPON 'FORCE IIIVOLVED                   Ti 11 FIREARM OINK TYPE)                    14 11 stioT0shr                                         x. 11 BLUNT OBJECT                        `522 POISON                       -7o U NARCOTICS: DRUGS

                   (Check Up To Thee)                                12. HANDGUN                                 15   fif OTHER FIREARM                                   35 0 410TICF2 VE3IICLE                   E0. UPLOSVES                      90 Ill        OTHER

                                                                     13   U FVFLE                                20 Er KNIFE /OUTIINGINSTRUHENT                          LI    El PERSONALWEAPOMS                  W. FIRE 1INCENDIARY               95   III      UNKNOWN               99 0 NONE

                   GANG RELATED .- III         „'...: DRUdREOI.TiFli'..:,:ni'ES                 ,,: n.iiii`34:71"u-Nkri
                                                                                                                     ' iiicir.                            F YES, UST TYPE(S) Of DRUG:
                                                          ✓
                   VICTIM CONNECTE0 ilii.046ti.          I I. .- '..r....i..z.-.1           ri,.....7,,,•.i,p,"(:,,''.':.. _     ',, -"",2:.....)‘:-. ,......•:' ,                         ....•,...7 , ;
                                                                                                                                                                 ,:;,:k.; ..;,, ..; -..,;!!1                 .L.             ..
                   VICTIM ILast. FirsL Untold)                                                                                                         PHCNE prase)                                                               (wort / CAN
                                                                              Laws of Georgia                                                                              (                     )                                              r                  I
                   ADDRESS i Su 41. Oly Sole. zo                                                                                                                               Maling Address (1 drflerent)


      •            TYPE OF VICTIM. (C7.1410.21010                                                           RACE,                                                                    SEA
                                                                                                                               W. WHITE                  I      .MOAN                                                                                                             NO OF
    •E                   i Ef INOVIDUAL          G 0 GOVERNMENT                   1.1 . UNSCHOWN
                                                                                                            EIHNICiTY
                                                                                                                               s Eii BLACK               A 0 ASIAN
                                                                                                                                                                                           14 0 MALE                F. FatALE             008                                     VICTIMS     2
    0                    C 0 COSINESS            0   Ef OTHER                                                                   H 0 11 SPMCC             U II U"124 :10                    U 0 1.0111210WN                                                  CA
                                                                                                                                                                                                                                                          SOCIAL
    57          AGGRAVATED ASSAULT...108110CE ORCumsTANCES                                                          INJURY TYPE . (CIIII111Up T. FNel
                                                                                                                                                                                                                                          AGE:
                                                                                                                                                                                                                   RELATION Of VICTIM TO OFFENDER -
              - 1     •
                      ARGUMENT                    6. LOVERS QUARREL                                                    N    3 NONE                                        I El TADOERATE NJ/urn                    /Per mixt:len:won Nes aide/ ollond r nomborIN In sps.441
                    2 Ef ASSAULT ON LAW OFFICER                 7 . kERCY KRUNG                                                                                                                                     FA      [MEDIATE FAMILY                HO
                                                                                                                        0 II DECEASED                                     0 0 &WON INJURY                                                                                ROOMMATE
                    3 BDRUG DEALAIG                             a         OTHER FELONY INVOLVED
                    4        GANGLAND                        9            DTI ER ORCULeSTANCES
                                                                                                                        M      .MICR INJURY                              17 ll umolOwn
                                                                                                                                                                                                                    OF
                                                                                                                                                                                                                    ST
                                                                                                                                                                                                                            OTHER FAMILY
                                                                                                                                                                                                                            STRANGER                       UK
                                                                                                                                                                                                                                                              X OTHERWISE KNOWN
                                                                                                                                                                                                                                                           OK _
                                                                                                                                                                                                                                                                         UNKNOWN
              ..    5. JUVENILE c.-suo                       10. U111010w1t CIROJAISTANCES
                           TYPE PROPERTY LOSS/ETC                                                                                          PROPERTY DESCRIPTION                                                                                           DATE PROPERTY RECOVERED
                                                                     TYPE     CODE         QUANTITY                                                                                                                                     VALUE
                          !ENTER NUM3ER IN TYPE COLUMN!                                                                     INCLUDE MAK EMODEI-StZE.TYPE SERIAL ACOLENT,TAG M. INN.. ETC I                                                                      Month! Day! Year
          •         1 NONE
                                                                      6           27            1                                                          CD-R of audio                                                                  N/A                               N/A
              . 2 BURNED
              • 3 COUNTERFEITED/FORGED
              . 4 DAMAGED/DESTROYED
              '     5    RECOVERED
                    6 SEIZED
                    7 STOLEN                                                1.-
                    8    UNKNOWN
                                                                                                                                                                                                                                                                no,
              •      PROP SEIZED/ RECOVERED PLACED                                                                                                                                                                                                              t=1.
                    ill      CRIME LAB                                                                                                                                                                                                                         ...c-
                                                                                                                                                                                                                                                               -.„.
    .• :
    t 0                     PROPERTY 5. EVIDENCE                                                                                                                                                                                                               '`

    tc              ifi      EVIDENCE LOCKER
                                                                                                                                                                                                                                                               .:••'
                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                 I
    O. 'II                  OTHER:                                                                                                                                                                                                                               -                 .1
    0 .                                                                                                                                                                                                                                                                    ...:    .7_
       7.
3.:                                                                                                                                                                                                                                                              a
    .. - THEFT n RECOVERY ❑                                                                                                                                                                                                                                    -                   :1
          ) CITY      4 OUT or
        •• • 2 COUNTY                       STATE                                                                                                                                                                                                              CA)
    • • 3 STATE                          5 UNKNOWN                                                                                                                                                                                                             ..
        . • PROPERLY DESCRIPTION CODE I ABL_:                                                                                                                                                                                                        C=1                     •
    ... ''         lEme N...5..• in Coda Column Above)                                 EA GAMBLING EOUIPMENT                                            20 RECREATIONAL VEHICLES                                                   0 PENDING INVENTORY uzi
          ' I AIRCRAFT                                                                 15 HEAVY CON! IND EQUIP                                          16 TOOLS • POWER; HAND                                                     9 I                                                         1
             2 ALCOHOL                                                                 Is HOUSEHOLD GOODS                                               37 TRUCKS
           ' 1 AUTOMOOLES                                                              17 JEWELRY' PRECIOUS METALS                                      31 VEHICLE PANTS/ ACCESSORIES                                         DAMAGED/ BURNED STRUCTURES WILT
     . s 4 BICYCLES                                                                    la LIVESTOCK                                                     3! WATERCRAFT
        '     A BUSES                                                                  19 MERCHANDISE                                                   Aa FISHING EOUIPMENT                                                  29 STRUCTURES- SINGLE OGG DWELLING
              6 CL.0114E51 FURS                                                        TO MONEY                                                         Al TAGS/DECALS                                                        39 STRUCTURES. OTHER DWELLINGS
              7 COMPUTER / HARDWARE I SOFTWARE                                         21 NEGOTIABLE INSTRUMENT                                         42 LAWN MOWERS 180100 a PUSH!                                         31 5TRucTuREs• OTHER COSI/ BUSINESS
     • 1 e CONSUMABLE GOODS                                                            22 NONNEGOTIABLE INSTRUMENTS                                     43 BUILDING MATERIALS                                                 32 STRUCTURES- IND/ MAM/FAMIRING
              9 CREDIT! DONT CARDS                                                     23 OFFICE • TYPE EOUIPMENT                                       44 GASOLINE                                                           33 STRUCTURES- PUBLIC r COMMUNITY
     '. • , 10 DRUGS/ NARCOTICS                                                        24 OTHER VEHICLES                                                40 MAILBOX                                                            34 STRUCTURES- STORAGE
             II DRUG/NARCOTIC EOUIPMENT                                                25 PURSES/HANDBAGS! WALLETS                                      46 CELL PHONES                                                        35 STRUCTURES. OTHER
             12 FARM EQUIPMENT                                                         26 RADIO / TV. / VCRs                                            Al TRAILER
       . . 13 FIREARMS                                                                 27 RECORDINGS . AUDO i VISUAL                                    77 OTHER
                                 Case 2:19-cv-00017-RWS Document 14-3 Filed 07/15/19 Page 3 of 6

                           111—ARRESTEE                      U IDENTIFIED OFFENDER                        s SUSPECT          III UNKNOWN                       MISSING PERSON             11 RUNAWAY JUVENILE
                     1 ILaslF1W 1,4431e-t.                                                                          ADDRESS IS8.41 Ciy.statAZOI
                                                     Freeman, David Justin                                                                                                          Gainesville, GA 30501
                                 Freeman, Justin
                    ALAS                                                                                            AGE       29 DOB:              84             sst UNK                                   ,gaLga:            050801099       ,STATE-GA
                    so:.                            AAco                                                            DISP05141010 oF AFIRF_STEE .                     OFFENSE I ARREsT:
                                                    ETHNiCrrY     w isi                                                                                                                                                            -DETAINEE —
                        /4 0 MALE                                          ym REI Fi DIDrAN                         UNDER 18: . •      . - : ..•• . .               ,-7--,          ,         1 CITY
                                                                                                                                                                    . .5 .       2 i                                     SEARCHF.D PRIOR TO 5 ...E,
       0.
      to
                        F 111 FEMALE                              5   .SACK                  A 0 ASIAN
                                                                                                                          14 0 tiNDI..E01/74(11411/16Eh.
                                                                                                                                  ..
                                                                                                                          „,,nREFERRED TO .
                                                                                                                                                                     —                        2 COUNTY
                                                                                                                                                                                                                          AFT;aRv.T:r
                                                                                                                                                                                                                                    imizRT No n

      7                 U    0 UNKNOWN                            H   0 141sPANIC            LI    .UNKNOWN               - 1.--1 OTHER AUTHORFTy
                                                                                                                                                                    —                         3
                                                                                                                                                                                              4 SI711
                                                                                                                                                                                              5
                                                                                                                                                                                                    .11
                                                                                                                                                                                                      T EOF STATE
      U7                                                                                                                                                                       —1                 UNKNOWN
                    ARRESTEE WAS ARMED WITH (Check Up To Two).                                                                                                                                                                        CLOTHING
       LL
       0                                                                                                  HEGHT       FEET 00 (ITCHES 1 WEIGHT
                                                                                                                      6                                                  150    , EYES                        1 HAIR
                        v    2 uNARDE0                ,. • sgarGati                                                                 . .     • , ..,
       rg
       <                ,1   E FIREANAI               100 FIREAFTM                                       ARREST NUUBER
                                                                                                                             /1   UCR ARREET' •
                                                                                                                                                .                           4129
                                                                                                                                                                                                                  .
                                apt nal swop)         II 0 CUTTING NISTRUMEMT
                     12 . HANDGUN                               g g Symrobtade Ko:to etc 1                                     08103/14 UM WARAMTS . •
                                                                                                         ARREST DATE                           ISSUED(NOARFTEST ): _                     .                        .
                        I   D RIFLE                   1 r 0 CHIELISRASS KNUCI1ES
                                                                                                                                                DATE WARRANTS CEITAINED                  13/3/2014
                    SCARS                                                                                         TATTOOS                                                                       USD TWO (Orlin DOS. SSA 1DEINTiFtERS)


                              LfARRESTEE                    U IDENTIFIED OFFENDER U SUSPECT              alOWN                     Lr(-JH                LI   MISSING PERSON                 Li        RUNAWAY JUVENILE
                    I (1.3S1..r..m 1101100                                             ADDRESS (Street.Cdy,State2c)



                    ALIAS                                                                                          AGE.          DOD                              SGe.                                      100,15                          STATE
                    seK                             (TACO                                                          DISPOST)ON OF ARRESTEE                           OFFENSE (ARREST                                              —DE-TACEE—
                     N   D MALE                     "F."c" W il,1 WHITE                      g    El INDIAN        UNDER 18:                                       --         —.             t CITY
                                                                                                                                                                                                                        SEARCFIED PR CR To a YES       0
                                                                                                                          H0
   ARR/OFF/SUSP2




                                                                                                                                                                                             2 COUIFTY
                     F . FEMALE                                  8    0 BLACK                A 0 ASIAN
                                                                                                                           HA RMED WITHIN DEPT.                    L..._      _
                                                                                                                                                                                             3 STATE
                                                                                                                                                                                                                         AFTER TRANSPCNT

                    U p UNKNOWN                                  Tr • HISPANIC               U    p UNKNOWN           .   R. citNERAvoZiii
                                                                                                                                     .r .y . ..               , ---,           —             4 DIST OF STATE
                                                                                                                                                                                             5 UNIOIOWN
                                                                                                                                                                                                                           Fun? VohiLlet     NO n

                   ARRES TEE WAS AAR ED WITH (CI. eck UP To Tw0)                                                                                                                                                                      CLOTHING.
                                                                                                                                        INCHES
                    a. 1111 UNARMED                   TA   .SHOTGUN                                      HEIGHT             FEET                        WEIGHT.                    EYES                         HAIR

                    11 . FIREARM                      is   0 FIREARM                                     ARREST NUMBER.
                                                                                                                                               uCRARREsT • '.' 7:
                                                                                                                                               DEFENSE C.ODE• '                                         •
                                (hcto rot stated)     18 El CUTTiNG INSTRUMENT
                    IT 0 HANDGUN                                (I g Syolcohlatle KM e , etc I           ARREST DATE                           ISSOFDTNOARRESYi                          .                       .
                    13 1=1 RIFLE                     11 • CLUB !BRASS KNUCKLES
                                                                                                                                                DATE WARRANTS 03TAPIED
                   SOARS                                                                                         TATTOOS                                                                               51150 INFO ( Oiler DOB, SS4.30ENTIFIERS)

                                                                                                                                                                                                  _I
       rertcco
          ENTRY LOCATION:. ' • DOOR                                                 WT f1DCXY '          .176E12 . III .1p11440W2.1 .. '                             MODEL'                                           TAG K
   1--
   iVEHICLE DESCRIPTION.                                                                                                               Yeae.                                                                          CCLDR
   111
                                                                                         •        AKE:                                 11.
   >       .. SUSPECT/OFF.-OARRESTEE ' OVI



    CV
                   FORCEDENTRYOCATION: • • DOOR                                     *00.4 .0 .0r.93: ' 0                                                             mom                                              TAG sl

                   VEHICLE DESCRIPTION.                                                                                                Year.                                                                          COLOR
                                                                                             MAKE                                     VIN
                             0StiSPECT          . OARFTESTEE 0 VICTL14%

    07                              NALIE:(Last.Fostkliddie)                                                        ADDRESS. (51TccLCAYSIAR,20)                                              RESIDENTIAL ENDRE:                     BUStIESS PHONE:
    0,
   lal              1

   E                ,

                   On 08/03/14, at 1400 hours, I was contacted by Deputy Keith Langford #4191. via telephone.
 NAR RATIVE




                   REPORTING
                                                                         C.D. Parker                                                                                                                   '. •', ,•:, 2.,-• . ; •••••-'-•'••.
                   °MGM                                                                                                    BADGE.      4131            DATE    8/3/2014                                                         • ..., ,..
                   APPROVING                ........ 7._ ‘ .k...._.___                                                                                                                        -•.,;'•;1:36',#1-'1             •:,',"..'"'-.. •••'• •
                   SUPERWSOR                                                                                               sA DOE x,..Z3-Zr            DA rE,E)   7-70-1fic!) -1.. ..-..0i-4-.                            • .. ..             64.,
(Rev. 1 2/13)                                                                                                                                                                                                                                  HCSO 01
                                     Case 2:19-cv-00017-RWS Document 14-3 Filed 07/15/19 Page 4 of 6


                                                                                                      Hall County Sheriffs Office
                  OR( N: GA0690000                                                                          Incident Report
                                                                                                                                                                                                              .1
        I



                                                                                                          .Ret„artrrrai eri .
                                                                                                                                                                                                                                                                                        n
                                                                                                                                                                                                                                                                                   A    ri DEATH OF OFFENDER
              INCIDEINT 5 :          140090231                                                             .   .       .
                                                                                                                                            ENTERED GC4C-                             nYES 7 NO                                   EI CIDENT STATUS:

                                                                                                                                            DATE ENTERED:                                                                        I-1 U.'f
                                                                                                                                                                                                                                      .., C....:^'^                                ;,           PDOSECIJ 7104 DECLINED
                                                                                                                   Over the Peon:                                                                                                1_,       ........,....
     .;




              REPORT DATE

              1
                                        08/03/14
                                                                                                         El        In Person                DATE REMOVED:                                                                        is    CLEARED BY ARREST                           c    . EXTRADITE:PR DECLINED


                                                                                         03              .Other
                                                                                                                                             ••'
                                                                                                                                              • • .• - **       0
                                                                                                                                                         CID !JAE ONLY"' ' : . : ''                                              0 OPENr         onAcrivE                               0 REFUSED TO COOPERATE
              RESPONSE CODE:                          i           111 2

              REPORT TYPE:            E wn-vd_       REPORT            0SUPPLEISEIVT
                                                                                                          TranskOpc ReNtertid
                                                                                                                         .
                                                                                                                                            NV ASSIGNED:                                                                         . CLEARED EXCEPTIONALLY                           E    •      JUVENILE. NO CUSTODy

                                                                                                                    Yes 17 No               DFCS CASE ti:                                                                                  DATE:           8/3/2014                14   El NOT APPLICABLE
              COMPLAINANT AVE, firm. 11777770                                                                                                        PHONE. 0106E7                                                                                  72:067. • C.77

                                                                                                (see victim)                                                                    (                             )                                                      i                   )
              AooREss iS37.41. 06, 51.316 26)                                                                                                                                         ra1.66 Aamss hi chtivol o

             1.         . Ica. L.I. INK.1.kli I Vurlims or Smola)                                                                  OFFENSE:                                                     •                                         . 7.7C27CODE        A:TEMPTED COMPLETED                   FAmrLy 17163LENcE

                                                                                                                                        i                              Obstruction (Id)                                                         4094             pi               pi                      ri
   OFFENSE




                               DATE(S) OF INCIDENT:                                      TIME(S) OF fNOIDENT:                           2
                                                                                                                                                                                                                                                                 11               ri                      11
                        08/03/14             TO.                                        1900          TO.
                                                                                                                                        3
                                                                                                                                                                                                                                                                 ri               11                      11
                                                                     8/3/2014
                                                                                                                 CRIME SCENE                                                                   (For BurgfaryOnti)                               0 RESIDENTIAL                      0 COMMERCIAL
              DATE 'HOIDEN' REPORTED.
                                                                                                       AUDIONDEO RECORENNG• 2 YES II NO                                                        METHOD OF ENTRY:                             F   E FORCIDLE                    IV 0 NO FORCE
              DISTRICT        INCIDENT OCCURRED:                                    15                    PHOTOGRAPHS TAKEN E YES 0 NO
                                                                                                                                                                                               LOCATION OF ENTRY:
                                                                                                       FPIGERPRNTS OBTAINED El YES 2 NO
                                                                                                                                                                                                                                                0 DOOR 0 WINDOWS OTHER                                  11. UNKNOWN
              LOC COOE:                   31-3E
              LOCATION OF OFFENSE: (Chock Only One) (Enter Code Number for Offense 4 2                                                53
                                                                                                                                     — — ) 9—                                                                                    —
                                                            57—
               1    DANK I SAVINGS 5 LOAN                         cm/theta STORE                                                                                           HoTELr UOTEL /ETC                                13        PAR)017G LOT I GARAGE                        17 r—SCHOOL • COLLEGE
                                                                                                                                                                       —                                                         —
                  2 ^cHuricHrSYNAGOG fTELPLE                                             E.         DEW /WOODS                                                   176       JAL 71 PRISON                                    14        RENTAL/STORAGE FACILITY                      18          SERvrCE I GkS STATION
                  3 TIC
                      OMMERC047CFEICEIEJILDNG                                            7    0 GOvEFCIMENT i PLID0C EATILD7NOS                                  11. LAKE /WATERWAY                                         150 RESIDENCE/HOME                                     19 0 OTHER
                  4. CONISTRuCTION ZOE                                                   60 711611.11NACH20401AUEY                                               12. TIMOR STORE                                            1E0 RESTAURANT                                         26 0 UNKNOWN
              TYPE OF wEAPON r FORCE INVOLVED                        71 U;;IREARTA             131/K TYPE)            14 U sHoTF7DII                                          33 u Ulla OBJECT                                       5a U PC/5041                            70 U       HARCOT7C5 'DRUGS

             'Check Up To Three)
                                                                     IT 0 HANDGUN                                     15 II OTHER 1-32EARM                                    35 0 MOTOR VE1-11CLE                                   6U   .ETPtCGIVES                        93 El      OTHER

                                                                     73   M FEFLE                                     20 111 *KEE / CU111NG INSTRUMENT                        43    151 PERSONAL WEAPONS                             ES. ARE /INCENDIARY                     95   E     UEIQIOWN          99 MI   NONE

             GANG RELATED :; . 1• ,...,;.12Ft
                                           1.1ORELkelECI.:, .,:                               1(E
                                                                                              .     • -.,... II •;i:foi,..17
                                                                                                                           /1      iiiiiriaA:, .6'.        F YES. LIST TYPE(.5) OF DRUG:.

             VICTIM CONNECTEOYOOFFEIISE•t':
             VICTIM (Lam. FiNt41433c)
                                                          r-,,T   'f'.:-: •   ri ,,i,q--i --3..:-.....*-:,.,„‘,..,,,L..1:.,...5.--..... .,..7   N.,....• -.1-,.:.:. 1.Z!,::,,..:1;;;•. ,,       -. :.,. ;;;        :..•.,
                                                                                                                                                                                                                                                   (Flak: CCII
                                                                                                                                                           PHONE (Hane)

                                                                               Parker, Cameron 0.                                                                               (                             )                  N/A                                 (       770        1          531-6889
             A DORESS 7517447. Qty. State-2)                                                                                                                                        Nemo Address (A ad-fere/TO

                             610 Main Street, Gainesville, GA 30501
                                                                                                                                                                                            SEE](                                                                                                   ,
             TYPE OF VICTIM 4C          Sony Cm)                                                                   RACE/
                                                                                                                                    W   Ei WNTE              I    . ;Nom                                                                                                                             NO OF
  M                I   12 INDIVIDUAL        G. . GOVERNMENT                          U III utactiovir+
                                                                                                                   ETIMICiTY.
                                                                                                                                                            A .ASIAN
                                                                                                                                                                                                      it ril MALE                         F El FEMALE         DOB.                 N/A               vicnkts.     2
  P
  0                f ID DUSINESS
                                                                                                                                    B Ell MACK
                                                                                                                                    H 0 F45pAtr0            U 0 UNKNOWN                               U . UNKNOWN                                                                 SOCIAL
                                            0 0 OTHER
                                                                                                                                                                                                                                                             AGE.        5
                                                                                                                                                                                                                                                                         3        SEC a                  N/A
             AGGRAVATED ASSAULT/HOMIO DE 0 hcum 5 TANCZS                                                                   INJURY TYPE 1 F.AleCklip In FOR)                                                                           RELATION OF VICTIM TO OFFENDER:
      . .     1 II        ARGUMENT                          A 111         LOVERS QUARREL                                      IN   0NONE                                       I il etooeRATE hover                                   or InUMFIE relationshipa eta/ olf4nder nurnber141 in spato

              2           ASSAULT 011 LAW OFFICER           7 1=1         MERCY ISLUNG                                                                                                                                                FA          IMMEDIATE FAMILY
                                                                                                                              0 El DECEASED                                   0 0 omuoa               MARY                                                                         RO          ROOMMATE
              3           DRUG DEALING                      8 0 OTHER FELCOMNVOLVE0                                                                                                                                                   OF
                                                                                                                                                                                                                                      OF_ OTHER
                                                                                                                                                                                                                                           OTHER FAMILY                           OK           OTHERWISE KNOWN

                   ❑
                          GANGLAND                          9   is        ENHERCRCUMSTANCE 6
                                                                                                                              M II MINOR 2/JURY                               II 111 UNKNO WN
                                                                                                                                                                                                                                      ST X STRANGER                                UK          UNKNOWN
              S          JUVENILE GANG                     160            UNIMIOWF1 CIRCUMSTANCES                     _
                        TYPE PROPERTY LOSSIETC                                                                                                          PROPERTY DESCRIPTION                                                                                                      DATE PROPERTY RECOVERED
                                                                    TYPE          CODE         QUANTITY                                                                                                                                                     VALUE
                       TENTER NUMBER IN TYPE COLUMN)                                                                               INCLUDE MAKE.MODELSIZE,TYPE SERIAL 4.COLOA.TAG A VIN N. ETC /                                                                                             Montt/ Day/ Year
              1 NONE

              2 BURNED

              3 COUNTERFEITED /FORGED
              4 DAMAGED I DESTROYED
              5 RECOVERED

              E SEIZED

              7 STOLEN
              8 UNKNOWN

                  PROP SEIZED/ RECOVER ED PLACED.
   •




              Ej         CRIME LAB

              0
PAOPERTY-




                         PROPERTY & EVIDENCE

              2          EVIDENCE LOCKER

              0 OTHER:




             ,
              THEFT

                   CITY
                          ri       RECOVERY
                                        4 OUT OF
                                                   Ei
              2 COUNTY                    STATE
              3 STATE                   5 UNKNOWN
             PROF' tki I Y I./SCHIP TION CODE TAGL6:
                    IS    Nunn., in Cons Co54nn Atm./                                     14 GAMBLING EOUIPmENT                                            29 RECREATIONAL VEHICLES                                                                6.1 PENDING INVENTORY
               1 AIRCRAFT                                                                  IS HEAVY CON, IND      P   awl                                  38 TOOLS • POWER I HAND                                                                 69 1                                                             1
               2 ALCOHOL                                                                  Ts HOUSEHOLD GOODS                                               37 TRUCKS
               6. AUTOMOBILES                                                              0 JEWELRY , PRECIOUS METALS                                     38 VEHICLE PARTS 'ACCESSORIES
                                                                                                                                                                                                                                                   DAR ACED/ BURNED STRUCTURES ONLY
              4    &CYCLES                                                                18 LIVESTOCK                                                     39 WATERCRAFT
              5 BUSES                                                                     19 MERCHANDISE                                                   43 FISHING EOUIPMENT                                                                    20 STRUCTURES. srNGLE OCC DWELLING
               6 CLOTHES r FURS                                                           23 MONEY                                                         41 TAGS/DECALS                                                                          30 STRUCTURES. OTHER DwELUNGS
               7 COMPUTER) HARDWARE I SOFTWARE                                            21 NEGOTIABLE INSTRUMENT                                         42 LAWN MOWERS (RICINO 9 PUSH)                                                          31 STRUCTURES• OTHER COM/ BUSINESS
              IS CONSUMABLE GOODS                                                         22 NONNEGOTIABLE INSTRUMENTS                                     43 BUILDING MATERIALS. • 1                                                              32 STRUCTURES- IND r MANCIFICRIRING
               9 CA ED1r / DEBIT CARDS                                                    23 OFFICE. TYPE COU1PMENT                                        44 GASOLINE                                                                             33 STRUCTURES- PUBLIC r COMM.11,4 TY
              IS DRUGS/NARCOTICS                                                          24 OTHER VEHICLES                                                45 MAILBOX                                                                              34 STRUCTURES. STORAGE
             11 CRUD/ NARCO7IC EOUIPmENT                                                  25 PURSES / HANCBAGS 1 WALL ETS                                  46 CELL PHONES                                                                          35 STRUCTuRES• DINER
              12 FARM EQUIPMENT                                                           26 RAMO (TVs/VCR.                                                47 TRAILER
              13 FIREARMS                                                                 27 RECORDINGS . AUDIO I VISUAL                                   77 OTHER
                     Case 2:19-cv-00017-RWS Document 14-3 Filed 07/15/19 Page 5 of 6

                     ARRESTEE                       IDENTIFIED OFFENDER LI-
                                                                          SUSPECT LIUNKNOWN L.1-14ISSING PERSON LI RUNAWAY JUVENILE
                                                                                                                                                                                                                                        -
          I (Last FIrsl.Mqdlo.                                              ADDRESS (Strom' Ciy.Staie.20.
                                        Freeman, David Justin                                                                               109 Bennett Drive, Gainesville, GA 30501

                 Freeman, Justin
          ALIAS.                                                                               AGE.        29 DOE.             184                  550: TANK                          OLNO.         050801099         STATE.        GA
          SEX            RACE,                                                                 DISPOSITON OF ARRESTEE                                 OFFENSE/ARREST                                          -DETAINEE.'
           M 0 MALE      ETHurc!te                  w   2 wirrE            I    n INMAN        UNCEE,116:
                                                                                                  II D
                                                                                                                . •                                  1-
                                                                                                                                                       2
                                                                                                                                                          1    =..--i       1 CITY
                                                                                                                                                                                                    ' "7. laFl II,' A YES
                                                                                                       ❑ .is:ciii,-,,-1-F.iii DiPT.                              .4         2 COUNTY
   O.        r    DFEMALE                           B El BLACK            A 1.1 ASIAN                       , •                                                             3 srarE
                                                                                                                                                                                                    AFTER TRANSPORT
   (/)                                                                                            ,,,, 1 . REFERRED TO
                                                                                                                                                      —        ---'
                                                                                                                                                                                                      (Palrol VoNcle)    NO         r-i
             4, []UNKNOWN                           H 0 FILSPANO          LI    • UNKNOWN         - • O111ER AUTHORITY
                                                                                                                                                                            4 OUT OF STATE
                                                                                                                                                                            5 UNKNOWN
  IL
  U-
          ARRESTEE WAS ARMED WHIP (Cheek Up To lao)•                                                                                                                                                               CLOTHING
  0                                                                                  HEIGHT      6   FEET    00 INCHES                WEIGHT.             16D        EYES                 HAIR
             ,a   2 th•JARmED           1.0       SHOTGUN                                                                                 •
  CC                                                                                                               1          UC13 ARREST                    409 4
  <          ,, 0 FIREARM               IT In FIREARM                               ARREST NUMBER.                            CF.
                                                                                                                                FENSE OWL,                                           •
                     (rirm rot swel)    I,0 CUTTING INSTRUMENT
          ,2 u HAIIDGULI                          05 &Ace bled e Knee. etc)         ARREST DATE.
                                                                                                        08/03/14              UCRIWRANTS
                                                                                                                                    O ARREST).
                                                                                                                              ISSUEDN                                   •                   •
             IL 0 RIFLE                  IT MI CI ua ( BRASS ICHUCK1ES
                                                                                                                               DATE WARRANTS OBTAINED
                                                                                                                                                                                                                                          _
          SC-ARS                                                                              TATTOOS                                                                            111SC INFO ( Oihto GOB. SS:. IDENTIFIEFZ)


                LI ARRESTEE                  LI IDENTIFIED OFFENDER USUSPECT     UUNKNOWN                                                   U   MISSINGPERSON               LI   RUNAWAYJUVENILE
          1 (I.O.....hr.I.I•daei                                        ADDRES31SZ1eot.GIV.Slao,29)



          AUAS                                                                                 AGE.          .1000                                  SSP.                               COME                                _STATE
          SW                           44[E(                                                   DISPOSITION OFARRES7F_E                                OFFENSE/ ARREST                                           -DETAILEE"'
           Al • MALE                   ""Cirr W .WHITE                    l p Nom              UNDER IS.                                             -7-1      --1          I CRY
                                                                                                                                                                                                   SEARCHED PRICK TO & YES          D
  CV                                                                                              H I HANDLED VATIVIDEPT.                                                   2 COUNTY
  dr 0 vatiu.s                                     B 0 BLACK              A0 ASIAN                .      •   . . . .   .                             —                                              AFTER TRANSPORT
  CA
  =  U m uroorom                                  H . HISPANIC           U D UNKNOWN           ' n       oThettlajThcatny                            —           —
                                                                                                                                                                            3 STATE
                                                                                                                                                                            4 OUT OF MATE
                                                                                                                                                                                                      (Peed Whelet     NO           n
                                                                                                                                                                                                           1 ,„ • ,
                                                                                                                                                                            5 UN KNOWN
         ARRESTEE WAS ARMED 1ATTH' (Check Up To Two)                                                                                                                                                               CLOTHING
  LL
  0                                                                                  HEIGHT          FEET              INCHES           WEIGHT,                      EYES                 HAIR
  le 0 UNARNAED 140 SHOTGUN                                                                                                    ••       •     •.•
  QL                                                                                                                          nos Armor. '.:,-'.
  ,1. FIREARM   T3:I FIREARM                                                        ARREST NUMBER                             OfFaiscoobe'• .                           .                  .
                     erx .,,, 0101W)    as El CUTTING INSTRUVENT                                                                • . • , .. - • . •
                                                                                                                              tcity.iiuni.. "
          120 HANDGUN                             1 g Switehtlo,le Knee, etc)       ARREST DATE.                              ISsuEogroARRisr):                         .                  .
          ,30 RIFLE                     17 0      CLUB I BRASS KNUCN.ES                                        •
                                                                                                                   '     : DATE WARRANTS OBTAINED
         SCARS                                                                              TATTOOS                                                                              I.IISC INFO ( Cele,COB, SSE. IDENTIFIERS)

                                                                                                                                                                                 1
         FORCED ENTRY1.0CATIOV. .. 111 .06CIR                 0 irony 0 OTHER/ . ❑                   UNK1101AAV ..'. "                                 LIOCEL:                                   TAG A

 Y'      VEHICLE DESCRIPTICII                                                                                          Year                                                                      COL R'
 LIL     -                                                                MAKE"                                    MN
            DSLISFECT1OFF. DARRE8TEE 0 VIOTLM


         RACED ENTRY IOCkTION,               .❑                MI WNW?!             OTHER . . ❑ UNKNOWN ',                                             MODEL.                                    TAG .
 4-1     —
 Y       VEHICLE DESCRIPTION.                                                                                          Tem.                                                                      COLOR
 1.1.1            0suspemom. DARREsnEE . • viciv4 • HAKE                                                           YIN
 >

 1,0                     ItAliElt.gyirstilidElle)                                              ADORES& (StreecCey,StMeZp)                                                   RESOENTIAL PHONE.                    EUSWESS PHONE:
 (1)                                                                                                                                                             '
 eu
 z




         L




  151
  >
 17-
 .i
 IX
 ix
 4




         REPORTING
         OFFICER                                          CO. Parker            0                    BADGE/4.          4131             DATE        813/2014
                                                                                                                                                                                 •                        Piri.rec - :.'.1=1

         AUPEITASgR
         S                        ._„er 7,--"..      eg---------                                     BADGE e       ...33        7 -     DATE 6      710)120( C-(                 0:                       il..,,,,e.. .A:1 Gina
(Rev. 12/13)                                                                                                                                                                                                                   HCSO - 01
                    Case 2:19-cv-00017-RWS Document 14-3 Filed 07/15/19 Page 6 of 6


                                               Hall County Sheriffs Office
                                                                                               INCIDENT STATUS:        A 0 DEATH OF OFFENDER
                            140090231                                                                                  E 0 PROSECUTION DECLINED
 INC)DENT # :                                                                                 0 UNFOUNDED
                     Disrupt Gathering, etc.       Reporting Officer's                        D CLEARED BY ARREST      C 0 EXTRADTION DECLINED
 OFFENSE:                                                                                     0 °Ram JNAc-rivE         o 0 REFUSED TO COOPERATE
                                                          f iri nf juin rtn  . nr+•
 VICTIM:
 INCIDENT
                     Laws of Georgia, et al       •Inves.,....,Lr!"Y:.!.;!,!er vi L. .        0 CLEARED EXCEPTIONALLY E 0 JUVENILE, NO CUSTODY
                                                                                                    DATE:     8/3/2014 N 0 NOT APPLICABLE
 DATE:                        8/3/2014




 Deputy Langford advised me that while working an extra-duty job at 12 Stone Church, located at 4256 Martin Road on this date,


he had been approached at the church, in reference to an incident. Deputy Langford stated that an off-duty Gwinnett County Police


Officer told him that a white male subject, later identified as "David Justin Freeman,' had acted in a disorderly manner during the


 church service at 0900 hours, disrupting said service. Deputy Langford stated that the officer approached him approximately one


hour after the incident occurred, at which time it was determined that Freeman had already vacated the premises. I advised Sgt.


Haney #3303 about the incident, and he contacted Deputy Stuart Dailey #4170, via telephone, as Deputy Dailey coordinated the


extra duty details for the church, on behalf of the Sheriff's Office. Per Sgt. Haney's request, Deputy Dailey made contact with the


campus pastor for the Martin Road campus of 12 Stone, Jason Berry. Deputy Dailey requested that Pastor Berry meet with an


officer, in reference to obtaining further information about the aforementioned disturbance caused by Freeman.




At approximately 1700 hours, I met with Pastor Berry at the church on Martin Road. Berry stated that Freeman was a member of


the church, with whom he was familiar. Berry stated that he had held several conversations with Freeman in the recent past, about


numerous topics, including, but not limited to his abnormal viewpoints on government, public schools, and law enforcement, and


his dislike for the same. Berry stated that during the church service at 0900 hours, he was in the front of the sanctuary, delivering


his sermon. Berry said that at one point during the service, that he recognized the teachers in the congregation, and had them


stand. Berry advised that he noticed that Freeman also stood up at the very back of the sanctuary, at the same time as the teachers.


Berry said that he began to pray for the teachers, at which time Freeman held up one of his middle fingers toward the front of the


room, very highly in the air. Berry said that Freeman had an evil look of hatred in his eye, which made him feel uncomfortable


and threatened. Berry stated that after the prayer, music began to play. He said that Freeman began to yell at others in the room


to "take care/responsibility of your own children...Don't send them off to a Godless government       You're sending them off for the


Devil to raise,.." Berry stated that Freeman became so loud with his shouting, that the music coordinator had to increase the


volume of the musing playing, in order to drown out Freeman's voice. Berry advised that shortly thereafter, Freeman made a


"bee line" for the exit, and went out into the parking lot. Berry said that he followed Freeman outside, in an attempt to reason with


and tail( to him. Berry explained that Freeman began pointing his finger(s) in his (Berry's) face, while continuing to     (Over ---->)
                                                                                                         .. .
REPORTING
OFFICER:        C.D. Parker                            macre #. 4131      DATE: 8/3/2014                   •

APPROVING                                                                                                      . CONTINUED ON IACKW.
                  --, ?--     ..-te,                    aaocE c333   f oArEfe) ridl irbz) (11.
(Rev   12/131                                                                         F                                                   HCS0-01
